Citation Nr: 9912077	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-10 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cardiovascular 
disease.  

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for degenerative 
joint/disc disease of the lumbar spine, currently rated as 40 
percent disabling.  

4.  Entitlement to a total compensation rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran claims active service from June 1946 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's petition to reopen 
a claim for service connection for cardiovascular disease and 
his appeal for an increased rating for degenerative 
joint/disc disease of the lumbar spine.

2.  In January 1992, the RO denied service connection for 
heart pathology.  The veteran was notified of that decision, 
and of appellate rights, but did not perfect a timely appeal.

3.  The evidence submitted since the January 1992 rating 
decision incudes copies of service medical records which are 
redundant.  

4.  The new medical evidence received since January 1992 does 
not present new evidence of current disability, new evidence 
of disease or injury during service, or 

new evidence of a connection between a current disability and 
disease or injury in service.  

5.  There is no testimony or other lay statement which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  The service-connected degenerative joint/disc disease of 
the lumbar spine approximates a pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, and other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  


CONCLUSIONS OF LAW

1.  The January 1992 rating decision is final.  Evidence 
received since the RO's 1992 decision is not new and material 
and the veteran's claim for service connection for 
cardiovascular disease is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998). 

2.  The criteria for a 60 percent rating for degenerative 
joint/disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New And Material Evidence Has Been Presented
To Reopen A Claim For Service Connection For Cardiovascular 
Disease

In January 1992, the RO denied service connection for heart 
pathology on the basis that the condition was not shown by 
the evidence of record.  A timely appeal was 

not submitted.  The denial was final.   38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).  

The first matter to be determined is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a back disorder because VA does not 
have jurisdiction unless the veteran submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  See also Barnett 
v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).   
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).   

In determining whether the veteran has submitted new and 
material evidence, VA considers the basis of the previous 
denial.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

At the time of the January 1992 RO decision, the evidence 
contained the service medical records.  The report of the 
December 1948 examination for service shows the veteran's 
heart had no significant abnormalities.  The same notation 
was made on examinations in July 1949 and October 1950.  In 
January 1951, complaints included pain in the chest and the 
diagnosis was an acute upper respiratory infection.  In 
October 1953, the veteran told an examiner that, on the 1948 
examination for service, he was told he had slight cardiac 
disease.  He reported frequent episodes of chest pain since 
then.  Physical examination was unremarkable.  The heart was 
normal.  Blood pressure was 100/90.  In August 1956, the 
veteran complained of his heart "running away" 
occasionally.  The heart was normal to examination.  The 
heart was normal on the June 1960 examination for discharge 
from service.  



The evidence at the time of the January 1992 rating decision 
also included the report of the November 1991 VA examination.  
The veteran described 3 different chest pains to the doctor.  
The doctor found the heart had a regular rate and rhythm.  
Heart sounds one and two were equal and there were no third 
or fourth heart sounds.  There were no murmurs.  The 
veteran's extremities had no clubbing, cyanosis or edema.  
The electrocardiogram (EKG) had a normal sinus rhythm.  The 
chest X-ray revealed a normal heart size with some prominence 
of the left ventricle.  The impression was stable exertional 
angina Class IIB.  

Based on the evidence at the time of the previous denial, to 
be new and material, the evidence would have to show that a 
current heart disorder was connected to disease or injury 
during service.  The following were received after the 
January 1992 rating decision:  

A VA clinical record of February 1976 shows the veteran's 
heart was regular and "OK."  Blood pressure was 136/84.  

Medical records from July 1983 show the veteran had a grand 
mal seizure.  Physical examination showed the heart was 
normal in size with no murmurs.  An EKG was normal with a 
normal sinus rhythm.   

The veteran expressed complaints of chest pain on a visit to 
the VA outpatient clinic in January 1984.  Heart findings 
were normal and there was no heart diagnosis.  

The report of an October 1997 examination by Edmund Miller, 
M.D., shows the heart had a regular rate and rhythm without 
murmurs, rubs or gallops.  

The report of a May 1998 VA examination shows the veteran 
complained of chest pain averaging 3 to 4 times daily if he 
was excited, nervous or made fast movements.  He called the 
pain "angina" and located it in the left chest "around his 

heart."  Pulse was 100, blood pressures were 150/86 sitting 
and standing.  Cardiac examination revealed a regular rate 
without murmurs, rubs or gallops.  The point of maximal 
impulse was not displaced.  The precordium was not 
hyperactive.  There was no peripheral edema.  There was no 
chest wall pain to palpitation.  The EKG disclosed a sinus 
mechanism rate and was within normal limits.  The diagnosis 
atypical chest pain.  

When the claim was denied in January 1992, the evidence did 
not show a current heart disability connected to disease or 
injury during service.  The evidence received since that time 
does not provide any additional evidence as to a current 
disability, nor does it provide any additional evidence as to 
pertinent disease or injury in service, nor does it provide 
any evidence of a connection to disease or injury during 
service.  Since the January 1992 denial by the RO, the 
veteran has not submitted any evidence that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of his claim for service 
connection for a heart condition.  As the veteran has not 
submitted new and material evidence to reopen the claim, the 
previous denial remains final.  

Degenerative Joint/Disc Disease of the Lumbar Spine

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim for an increased rating for his service-
connected back disorder.  See 38 U.S.C.A. § 5107(a).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  



Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

In considering the severity of the disabilities, the Board 
has reviewed the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The current ratings are based on the 
current extent of the disability, so this discussion will 
focus on the recent evidence, which is the most probative 
source of information as to the current extent of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A March 1988 medical report from John W. McFadden, M.D., 
shows the veteran complained of increasingly severe low back 
pain.  The doctor found tenderness to palpation of the lower 
lumbar area and a mild decrease in lumbar spine motion.  
X-rays disclosed marked degenerative changes in the last 
three lumbosacral interspaces.  The L5 disc space was 
essentially obliterated.  A February 1988 computerized 
tomography scan (CT) had revealed anterior spurs at the L3 
and L4 levels as well as severe bilateral stenosis and vacuum 
disc phenomena at the L5 level.  Surgery was recommended.  

VA clinical notes of April 1988 indicate that a CT showed 
lumbar stenosis.  There was a loss of sensation in the left 
upper and lower extremities.  Straight leg raising was 
positive.  Deep tendon reflexes were 1+ at the knees and 
ankles.  The impression was lumbar stenosis.  VA neurosurgery 
notes of May 1988 reflect complaints of low back pain and 
numbness in the lower extremities.  Examination showed 5/5 
motor responses, a patchy decrease in sensation, 1+ knee jerk 
and absent ankle jerk responses.  

In October 1996, the Board granted service connection for "a 
chronic disease of the lumbar spine, specifically 
degenerative joint disease/degenerative disc disease of the 
lumbar spine."  



In a December 1996 rating decision, the RO rated the 
disability at 40 percent under Codes 5010, 5293.  

The report of a VA examination, later in December 1996, shows 
complaints of low back pain with radiation down the lower 
extremities.  Flexion was limited to 40 degrees.  "Straight 
leg raising caused low back pain at 60 degrees bilaterally 
without sciatica (an negative test)."  Deep tendon reflexes 
were active at the knees and absent in the ankles, 
bilaterally.  The examiner could detect no motor weakness or 
sensory deficit in the lower extremities.  The impression was 
degenerative disc disease of the lumbar spine.  

In January 1997, a rating decision continued the 40 percent 
evaluation and the veteran was notified of the decision.  

The current claim for an increased rating for the back 
disorder was received from the veteran and his representative 
in April 1998.  

In April 1998, the RO received the report of a February 1998 
examination by Charles S. Rhea, M.D.  The veteran complained 
of progressive back pain.  He was in obvious acute distress 
with his low back and sacroiliac areas.  He had an antalgic 
gait and difficulty with balance.  Heel/toe walking was done 
with difficulty.  There was straightening of the normal 
lumbar lordosis.  There was moderately severe pain and muscle 
spasm in the lower lumbar region.  There was bilateral 
tenderness over the sacroiliac joints, worse on the right.  
Forward flexion was 50 degrees.  Extension was 0 (zero) 
degrees.  Lateral flexion was 20 degrees to the right with 
spasm and 20 degrees to the left.  The knee jerk was negative 
on the right, trace on the left.  The ankle jerk was 0 (zero) 
to trace on the right and negative on the left.  Straight leg 
raising was positive bilaterally, more so on the left.  
X-rays revealed advanced degenerative changes and almost 
complete obliteration of the L5-S1 joint 

space.  A large posterior osteophyte at L3 extended into the 
inter spinal canal.  The impression was advanced degenerative 
disease, lumbar spine, with radiculopathy and secondary 
severe physical limitations.  

The report of the May 1998 VA examination contains complaints 
of constant back pain with difficulty moving.  Examination 
showed some loss of lordosis and moderate thoracic kyphosis.  
There was some paraspinal tenderness on the left side in the 
lower lumbar area and tenderness over the L3-4-5 area.  
Lumbosacral flexion was 40 degrees.  Extension was 10 
degrees.  Left lateral rotation was 20 degrees with 
complaints of pain.  Right lateral rotation was 15 degrees.  
Lateral flexion was 10 degrees to the right and 20 degrees to 
the left.  All movement had some discomfort.  He was not able 
to walk on his heels and toes.  He was not able to stand on 
one extremity at a time.  Manual strength testing of the 
muscles appeared normal.  He had difficulty getting on the 
examination table and lying supine.  He had to do several 
maneuvers before he could sit on the table.  Straight leg 
raising was 60 degrees with pain, bilaterally.  Deep tendon 
reflexes were 2+ in both knees and upper extremities and 
questionable in the ankles.  The examiner reviewed the 
records and diagnosed degenerative joint disease of the 
lumbosacral spine.  

Inasmuch as the Board granted service connection for a disc 
disorder, the lumbar spine disability can be rated under Code 
5293.  An intervertebral disc syndrome, postoperative, cured, 
will be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent, which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  



On the most recent VA examination, the ankle jerk deep tendon 
reflexes were "questionable."  Dr. Rhea had reported that 
ankle jerk was 0 (zero) to trace on the right and negative on 
the left.  VA examination of December 1996 and clinical notes 
of May 1988 showed the ankle jerks were absent.  The history 
of this finding shows that the responses are not consistent, 
usually absent and minimal if present.  

Dr. Rhea noted spasm with 20 degrees lateral flexion to the 
right.  The VA examiner reported that lateral flexion to the 
right was only 10 degrees, a very substantial limitation.  
Further movement may well have produced spasm.  

The entire evidentiary picture here is one of substantial 
impairment.  Giving the veteran the benefit of the doubt, the 
Board concludes that the evidence approximates a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, and other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1998).  

The 60 percent rating is the maximum assignable under Code 
5293.  There is no evidence of fracture of a vertebra, with 
cord involvement, or of complete bony fixation (ankylosis) of 
the spine which would warrant a higher rating under Codes 
5285, 5286.  There is no evidence that the disability could 
approximate any applicable criteria for a rating in excess of 
60 percent.  38 C.F.R. § 4.71a (1998).  

The June 1998 rating decision reveals that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the 

Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criterion for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

The petition to reopen a claim for service connection for 
cardiovascular disease is denied.  

A 60 percent rating for degenerative joint/disc disease of 
the lumbar spine is granted, subject to the law and 
regulations governing the payment of monetary awards.  



REMAND

On the May 1998 VA examination, the doctor reported left knee 
motion from 0 (zero) to 120 degrees and that the veteran 
"had more pain during range of motion in the left knee."  
Under the applicable regulations and case law, it is not 
sufficient to note "pain during range of motion."  Rather, 
the examiner must consider pain as a factor which limits 
motion and describe how the pain affects motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
The Court determined that 38 C.F.R. § 4.40 specifically 
refers to disability due to lack of normal "endurance," 
provides for a rating to be based on "functional loss . . . 
due to . . . pain," and states that "a part which becomes 
painful on use must be regarded as seriously disabled."  
(Emphasis by Court).  Furthermore, section 4.40 provides that 
"[i]t is essential that the [rating] examination . . . 
adequately portray the . . . functional loss."  (Emphasis by 
Court).  The examiner should express an opinion on whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should, if feasible, be 
'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups.  
DeLuca, at 205.  In Arnesen v. Brown, 8 Vet. App. 432 (1995), 
the Court applied the principles of DeLuca to the rating of 
knees.  An examiner should evaluate the veteran's knees in 
accordance with the guidance of the Court and the applicable 
regulations.  

In a letter dated in January 1991, John W. McFadden, M.D., 
wrote that he helped the veteran submit a disability claim to 
the Social Security Administration (SSA).  The SSA medical 
records should be obtained and considered.  See Waddell v. 
Brown, 5 Vet. App. 454 (1993).  



The RO must consider the claim for a total disability rating, 
based on individual unemployability, in light of the above 
grant of a 60 percent evaluation for the service-connected 
back disorder.  

The issues of entitlement to an increased rating for left 
knee injury and entitlement to a total disability rating, 
based on individual unemployability, are REMANDED to the RO 
for the following:  

1.  The RO should ask SSA for a complete 
copy of the veteran's medical records.  

2.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of left knee motion, 
describing any limiting factors.  If the 
veteran experiences pain on motion, the 
physician should express an opinion as to 
the credibility of the complaints and 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  



b.  Whether there is functional loss 
affecting the left knee including more 
movement than normal (instability), any 
locking, weakened movement, fatigability 
and lack of endurance, incoordination, 
swelling, deformity, atrophy of disuse, 
disturbance of locomotion or interference 
with weight bearing.  If possible, the 
examiner should describe the functional 
impairment in terms of the degree of 
additional range-of-motion lost.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court  for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  The 
remand herein is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



 

